June 11, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                      JONATHAN SALAZAR, Appellant

NO. 14-15-00260-CV                         V.

                       ALTA VISTA APTS, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 16, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.